Exhibit 10.1

EXECUTION VERSION

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of July 24, 2013, is entered into by and
between BMC Software, Inc., a Delaware corporation (the “Company”), and Elliott
Associates, L.P., a Delaware limited partnership (“Elliott”), and Elliott
International, L.P., a Cayman Islands limited partnership (together, the
“Stockholders”).

WITNESSETH:

WHEREAS, pursuant to Section 5.12 of the Merger Agreement (as may be amended
from time to time, the “Merger Agreement”), dated as of May 6, 2013, by and
among Boxer Parent Company Inc., a Delaware corporation (“Parent”), Boxer Merger
Sub Inc., a Delaware corporation and a direct wholly owned subsidiary of Parent
(“Merger Sub”), and the Company, the Company has provided its written consent
(the “Company Consent”) to permit Elliott Associates, to directly or indirectly
obtain shares of stock in Parent (“Parent Stock”), prior to the Effective Time
(as defined in the Merger Agreement), in exchange for the Contribution (as
defined in the Elliott Equity Commitment Letter (as defined below)) as
contemplated by the Elliott Equity Commitment Letter (the “Participation”);

WHEREAS, in connection with the Participation and concurrently with the
execution of the Amendment No. 1 to the Merger Agreement (the “Amendment”),
dated as of the date hereof, Elliott is entering into an equity commitment
letter (the “Elliott Equity Commitment Letter”) in favor of Parent, pursuant to
which Elliott has agreed to invest in Parent the amounts set forth therein in
connection with the Merger Agreement, as amended by the Amendment, as specified
and subject to the terms and conditions therein; and

WHEREAS, in connection with the Participation and concurrently with the
execution of the Amendment, Elliott is entering into a limited guarantee (the
“Elliott Guarantee”) in favor of the Company, pursuant to which Elliott is
guaranteeing certain obligations of Parent and Merger Sub in connection with the
Merger Agreement, as amended by the Amendment, as specified and subject to the
terms and conditions therein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements of the parties contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE 1

COVENANTS

 

1.1

Covenants of the Stockholders. Each of the Stockholders agrees with the Company
that, during the period commencing on the date hereof and ending on the date
when this Agreement terminates in accordance with Section 3.1 (the “Covered
Period”), it shall



--------------------------------------------------------------------------------

  not, and shall cause each of its affiliates and each of its and their
respective directors, officers, partners, members and agents (acting in such
capacity) (collectively, “Representatives”) not to, in any manner, directly or
indirectly, alone or in concert with others:

 

  (i) form, join, encourage, influence, advise or in any way participate in a
“partnership, limited partnership, syndicate or other group” (within the meaning
of Section 13(d)(3) of the United States Securities Exchange Act of 1934 (the
“Exchange Act”)) with respect to any securities of the Company (other than any
“group” solely among the Stockholders and their affiliates (the “Stockholder
Affiliates”); provided that the Stockholder Affiliates shall not include either
competitors of the Company or companies in the computer software industry) or
otherwise in any manner agree, attempt, seek or propose to deposit any
securities of the Company or any securities convertible or exchangeable into or
exercisable for any such securities in any voting trust or similar arrangement,
or subject any securities of the Company to any arrangement or agreement with
respect to the voting thereof, except as expressly set forth in this Agreement
and in the Voting Agreement, dated as of May 4, 2013, by and among Parent, the
Company and the Stockholders (the “Voting Agreement”);

 

  (ii) make, engage in, or in any way participate in, directly or indirectly,
any “solicitation” of proxies (as such terms are used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Company’s board of directors (the “Board”) or to approve
stockholder proposals, or become a “participant” in any contested “solicitation”
for the election of directors with respect to the Company (as such terms are
defined or used under the Exchange Act), other than a “solicitation” or acting
as a “participant” in support of all of the nominees of the Board at any
stockholder meeting;

 

  (iii) make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise);

 

  (iv) (A) call or seek to call any meeting of stockholders, including by
written consent, (B) seek representation on the Board, (C) seek the removal of
any member of the Board, (D) solicit consents from stockholders, (E) conduct a
referendum of stockholders or (F) make a request for any stockholder list or
other similar Company records;

 

  (v) sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying common stock, par value $0.01 per share, of the
Company (“Common Stock”) held by the Stockholders to any Third Party (as defined
below);

 

2



--------------------------------------------------------------------------------

  (vi) take any action, alone or in concert with others, in support of or make
any proposal or request that constitutes: (A) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or (except as provided in
Section 1.1) to fill any vacancies on the Board, (B) any material change in the
capitalization or dividend policy of the Company, (C) any other material change
in the Company’s management, business or corporate structure, (D) seeking to
have the Company waive, or make amendments or modifications to, the Company’s
Certificate of Incorporation or Bylaws, or other actions which may impede the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (F) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

 

  (vii) enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to the foregoing, or advise, assist,
intentionally encourage or seek to persuade any Third Party to take any action
with respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or

 

  (viii) request, directly or indirectly, any amendment or waiver of the
foregoing matters.

For purposes of this Agreement, the terms “affiliate” and “associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act, and the term “Third Party” shall mean any person or entity that is
not a party to this Agreement or an affiliate thereof, a member of the Board, a
director or officer of the Company, or legal counsel to any party to this
Agreement.

The foregoing provisions of this Section 1.1 shall not be deemed to prohibit the
Stockholders and their Representatives from (i) communicating privately with the
Company’s directors, officers or advisors so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (ii) negotiating, consummating or (subject to
the confidentiality and other obligations of Parent under the Merger Agreement
and of the Stockholders under the Existing Confidentiality Agreement (as defined
in the Elliott Guarantee) and under any other agreement with Parent or any of
the other Guarantors (as defined in the Merger Agreement) publicly commenting on
the transactions contemplated by the Elliott Guarantee, the Elliott Equity
Commitment Letter or the Merger Agreement or Elliott’s direct or indirect equity
ownership of Parent resulting therefrom, in each case in accordance with the
provisions of the Voting Agreement or (iii) complying with its obligations under
the Voting Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations of the Stockholders

The Stockholders represent and warrant as follows:

 

  (a) The Stockholders have the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

  (b) This Agreement has been duly and validly authorized, executed and
delivered by the Stockholders, constitutes a valid and binding obligation and
agreement of the Stockholders and is enforceable against the Stockholders in
accordance with its terms.

 

2.2 Representations of the Company

The Company represents and warrants as follows:

 

  (a) The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

  (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.

ARTICLE 3

TERMINATION

 

3.1 Termination

This Agreement shall remain in full force and effect until the earliest of:

 

  (a) the valid termination of the Elliott Guarantee; and

 

  (b) such other date established by mutual written agreement of the Company and
the Stockholders.

 

3.2 Effect of Termination

Article 4 shall survive the termination of this Agreement. No termination
pursuant to Section 3.1 shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

GENERAL

 

4.1 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:

 

If to the Company:

  

BMC Software, Inc.

2101 CityWest Boulevard

Houston, TX 77042-2827

Attention: Patrick K. Tagtow

Telephone: 713-918-3301

Facsimile: 713-918-8000

with a copy (which shall not constitute notice) to

  

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: David C. Karp

Telephone: 212-403-1327

Facsimile: 212-403-2327

If to the Stockholders and any of their Representatives

  

c/o Elliott Management Corporation

40 West 57th Street

New York, NY 10019

Attention: Jesse Cohn

Telephone: 212-478-2870

Facsimile: 212-478-2871

with a copy (which shall not constitute notice) to

  

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Robert B. Schumer,

        Steven J. Williams

Facsimile: 212-757-3990

 

4.2 No Third-Party Beneficiaries

Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.

 

5



--------------------------------------------------------------------------------

4.3 Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of Delaware for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S. registered mail to the
address set forth in Section 4.1 of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of Delaware; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of Delaware has been brought in an
inconvenient forum.

 

4.4 Assignment

This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto. No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.

 

4.5 Amendments; Waivers

This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 

4.6 Entire Agreement

This Agreement, the Amendment, the Merger Agreement, the Voting Agreement,
Existing Confidentiality Agreement, the Equity Commitment Letters (as defined in
the Amendment) and the Limited Guarantees (as defined in the Amendment)
constitute the entire agreement of all the parties and supersedes any and all
prior and contemporaneous agreements, memoranda, arrangements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof. No representation, warranty, promise,
inducement or statement of intention has been made by any party which is not
contained in this Agreement and no party shall be bound by, or be liable for,
any alleged representation, promise, inducement or statement of intention not
contained herein. The parties expressly disclaim reliance on any information,
statements, representations or warranties regarding the subject matter of this
Agreement other than the terms of this Agreement.

 

6



--------------------------------------------------------------------------------

4.7 Counterparts

This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.

 

4.8 Expenses

All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such fees, costs or expenses.

 

4.9 Captions

The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

4.10 Specific Performance

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages. It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance of the terms hereof in addition to any other remedies at
law or in equity, and a party will not take any action, directly or indirectly,
in opposition to another party seeking relief on the grounds that any other
remedy or relief is available at law or in equity, and the parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy or relief.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

BMC SOFTWARE, INC. By:   /s/ Robert E. Beauchamp Name:   Robert E. Beauchamp
Title:   Chairman of the Board, President and Chief Executive Officer ELLIOTT
ASSOCIATES, L.P. By: Elliott Capital Advisors, L.P., as General Partner By:
Braxton Associates, Inc., as General Partner By:   /s/ Elliot Greenberg Name:  
Elliot Greenberg Title:   Vice President ELLIOTT INTERNATIONAL, L.P. By: Elliott
International Capital Advisors Inc.,as Attorney-in-Fact By:   /s/ Elliot
Greenberg Name:   Elliot Greenberg Title:   Vice President

[Signature Page to the Standstill Agreement between BMC Software, Inc. and
Elliott]